[Cite as Cincinnati Bar Assn. v. Sanz, 128 Ohio St. 3d 373, 2011-Ohio-766.]




                           CINCINNATI BAR ASSN. v. SANZ.
  [Cite as Cincinnati Bar Assn. v. Sanz, 128 Ohio St. 3d 373, 2011-Ohio-766.]
Attorneys at law — Misconduct — Multiple violations of the Rules of Professional
        Conduct, including misappropriating trust assets — Respondent
        disbarred.
 (No. 2010-1828 — Submitted January 4, 2011 — Decided February 24, 2011.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                     Discipline of the Supreme Court, No. 10-028.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, Ricardo R. Sanz of Cincinnati, Ohio, Attorney
Registration No. 0037659, was admitted to the practice of law in Ohio in 1986.
On December 3, 2007, we suspended respondent from the practice of law for his
failure to register as an attorney for the 2007 to 2009 biennium. In re Attorney
Registration Suspension of Sanz, 116 Ohio St. 3d 1420, 2007-Ohio-6463, 877
N.E.2d 305. And since June 16, 2008, respondent’s license has been suspended
for failing to meet the continuing legal education (“CLE”) requirements of
Gov.Bar R. X. See In re Continuing Legal Edn. Suspension of Sanz, 118 Ohio
St.3d 1455, 2008-Ohio-2889, 888 N.E.2d 1109.
        {¶ 2} On April 12, 2010, relator, Cincinnati Bar Association, filed a
complaint charging respondent with professional misconduct arising from his
misappropriation of money from a trust during his tenure as its trustee. Although
the complaint was served by certified mail at respondent’s home address, he did
not file an answer. And with the exception of his attendance at his December 29,
2009 deposition, respondent did not respond to relator’s repeated attempts to
communicate before the filing of the complaint, did not answer the complaint or
                            SUPREME COURT OF OHIO




otherwise appear in the proceeding, and did not respond to a certified letter
advising him that relator intended to seek a default judgment. Therefore, on
September 21, 2010, relator moved for default pursuant to Gov.Bar R. V(6)(F).
       {¶ 3} A master commissioner appointed by the Board of Commissioners
on Grievances and Discipline granted relator’s motion, making findings of
misconduct and recommending that respondent be permanently disbarred from
the practice of law. The board adopted the master commissioner’s findings of fact
and misconduct and his recommended sanctions. We accept the board’s findings
with regard to the charged conduct and disbar respondent from the practice of law
in Ohio.
                                   Misconduct
       {¶ 4} The master commissioner and board found that in 2002, a husband
and wife appointed respondent, who had served as the husband’s accountant, to
serve as the trustee of an irrevocable trust. Respondent testified at his deposition
that he had paid the couple’s living expenses from the trust assets during their
lifetimes. The husband died in 2006.
       {¶ 5} After the wife’s death in August 2008, an attorney representing the
couple’s four children, who were beneficiaries of the trust, sought an accounting
of the trust assets. When respondent failed to respond to their requests, the
beneficiaries filed an action in the Hamilton County Probate Court, from which
they obtained a default judgment. The court awarded them $284,272.12 plus
interest and court costs, representing the value of the estate assets on December
31, 2006, the date of respondent’s last accounting, less $5,314.35, representing
the value of distributions that respondent had made to the beneficiaries, and
removed respondent from his position as trustee.
       {¶ 6} Additionally, we observe that in his deposition, respondent
testified that in 2004, and again from 2007 to 2008, he had written a number of
checks, totaling more than $180,000, from the trust’s checking account to




                                         2
                               January Term, 2011




companies in which he had an ownership interest and to one of his business
partners. He claimed that these checks were loans and that “a little bit” had been
repaid. He admitted, however, that he had never discussed the advisability of
these loans with any of the trust’s beneficiaries or obtained court approval to
make them. Moreover, he acknowledged that one of the companies that had
received the money is “limping along” and stated that he, the company, and his
business partners are broke.
       {¶ 7} Based upon these factual findings, the master commissioner and
the board concluded that respondent’s conduct violated Prof.Cond.R. 1.15(d)
(requiring a lawyer, upon request, to promptly render a full accounting of funds or
property in which a client or third party has an interest) and 8.4(c) (prohibiting a
lawyer from engaging in conduct involving dishonesty, fraud, deceit, or
misrepresentation) and Gov.Bar R. V(4)(G) (requiring a lawyer to cooperate with
a disciplinary investigation). We accept the board’s findings that respondent has
violated Prof.Cond.R. 1.15(d) and 8.4(c). Because relator’s complaint did not
charge respondent with violating Gov.Bar R. V(4)(G), we reject the board’s
finding that respondent has violated that rule.      See Disciplinary Counsel v.
Simecek (1998), 83 Ohio St. 3d 320, 322, 699 N.E.2d 933 (failure to notify
attorney of the charges against him violates due process).
                                     Sanction
       {¶ 8} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.               In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in Section 10(B) of the Rules and Regulations Governing Procedure on
Complaints and Hearings Before the Board of Commissioners on Grievances and




                                         3
                            SUPREME COURT OF OHIO




Discipline (“BCGD Proc.Reg.”). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
       {¶ 9} The evidence submitted with respondent’s motion for default
clearly and convincingly demonstrates that respondent has engaged in a pattern of
misconduct involving multiple offenses. See BCGD Proc.Reg. 10(B)(1)(c) and
(d). He has failed to cooperate in the resulting disciplinary process and has
refused to acknowledge the wrongful nature of his conduct. See BCGD Proc.Reg.
10(B)(1)(e) and (g). And his conduct has caused harm to vulnerable victims to
whom respondent has failed to pay full restitution.        See BCGD Proc.Reg.
10(B)(1)(h) and (i). The master commissioner and board also noted that he has
been suspended from the practice of law for registration and CLE violations. See
BCGD Proc.Reg. 10(B)(1)(a). We do not, however, consider a sanction imposed
for failure to comply with the CLE requirements of Gov.Bar R. X when we
determine a sanction for attorney misconduct. See Gov.Bar R. X(5)(C).
       {¶ 10} In addition to these aggravating factors found by the master
commissioner and the board, we find that respondent acted with a selfish motive.
See BCGD Proc.Reg. 10(B)(1)(b). There is no evidence of mitigating factors.
       {¶ 11} The     master   commissioner     and    board   adopted    relator’s
recommendation that respondent be permanently disbarred from the practice of
law based upon his misappropriation of trust assets for his own benefit and for
that of his businesses.
       {¶ 12} Disbarment is the presumptive sanction for the misappropriation of
client funds. Trumbull Cty. Bar Assn. v. Kafantaris, 121 Ohio St. 3d 387, 2009-
Ohio-1389, 904 N.E.2d 875, ¶ 14, quoting Cleveland Bar Assn. v. Dixon, 95
Ohio St. 3d 490, 2002-Ohio-2490, 769 N.E.2d 816, ¶ 15. In light of respondent’s
conduct in misappropriating at least $180,000 of trust funds while he served as the
trustee and then failing to respond to the beneficiaries’ repeated requests for an
accounting, we agree that permanent disbarment is warranted.




                                        4
                               January Term, 2011




       {¶ 13} Accordingly, Ricardo R. Sanz is permanently disbarred from the
practice of law in the state of Ohio. Costs are taxed to respondent.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       James A. Comodeca and Christopher R. Heekin, for relator.
                            ______________________




                                         5